





Exhibit 10.2


DELL TECHNOLOGIES INC.


Amended and Restated
Compensation Program for Independent Non-Employee Directors




Each independent non-employee member (a “director”) of the Board of Directors
(“Board”) of Dell Technologies Inc. (the “Company”) shall be entitled to the
payments described below while serving as a director on the Board. Other
directors of the Board shall receive no compensation for their Board service.
Any director compensation policies enacted from time to time hereafter are
deemed to be incorporated herein upon their effective date, except as otherwise
provided therein.


EFFECTIVE DATE: [________], 2020


ANNUAL COMPENSATION:


•
Annual Board Retainer: $325,000, payable as follows:

•
$100,000 in cash (the “Annual Cash Retainer”), unless the independent
non-employee director (hereafter, a “director”) makes a timely election to
receive all or a portion of the Annual Cash Retainer in the form of deferred
stock units over Class C common stock of the Company (“Class C Shares,” and such
units, “DSUs”), Class C Shares (“Stock”) or a combination thereof (in each case
subject to the limitations described below), and

⎯
$225,000 (the “Annual Equity Retainer”) in restricted stock units that settle in
Class C Shares (“DTAs”), unless the director makes a timely election to receive
all or a portion of the DTAs as DSUs (subject to the limitations described
below), in which case the director shall receive DSUs in lieu of such DTAs (in
whole or in part).

•
Committee Chair Retainers: $25,000, all payable in cash unless the director
makes a timely election to receive all or a portion of such payment in DSUs,
Stock or a combination thereof (in each case subject to the limitations
described below), in which case the director shall receive the form or forms of
award elected, in lieu of such cash payment (in whole or in part).

•
All of the foregoing equity-based awards will be granted under the Dell
Technologies Inc. 2013 Stock Incentive Plan, as amended and restated from time
to time (the “Plan”), with all awards being granted annually. The equity awards
are subject to vesting as described below, to the extent applicable.



TIMING OF ELECTIONS:


•
Generally: Elections to receive DSUs, Stock or a combination thereof must be
made prior to the beginning of the calendar year to which they relate.

•
New directors: Each new director may make an election to receive DSUs, Stock or
a combination thereof within 30 days after becoming a director, but this
election will only apply to the portion of the Annual Board Retainer or
Committee Chair Retainer (if applicable) earned after the date of the election.

•
Once the calendar year to which a director’s elections relate commences, all
elections are irrevocable with respect to that year.  A director may submit a
new election for each subsequent calendar year prior to the beginning of that
calendar year (and, if no new elections are submitted, the current elections
will remain in effect for subsequent years as provided in the election form).





1

--------------------------------------------------------------------------------




INDIVIDUAL COMPENSATION ELECTIONS:


•
Directors may elect the forms of payment of their compensation on an individual
basis.

•
Elections must be made in multiples as follows:

⎯
Allocation of the Annual Cash Retainer among DSUs, Stock and cash (including a
combination thereof) must be made in each case in multiples of 25% (up to a
maximum of 100%).

⎯
Allocation of the Annual Equity Retainer to DSUs must be made in multiples of
25% (up to a maximum of 100%).

⎯
Allocation of the Committee Chair Retainer among DSUs, Stock and cash (including
a combination thereof) must be made in each case in multiples of 25% (up to a
maximum of 100%).





2

--------------------------------------------------------------------------------




ANNUAL BOARD RETAINER SUMMARY




Payment
Form
Maximum Allocation
Payment
Timing /Transfer Restrictions
Vesting+
Default Form of Payment?
Cash
$100,000
Lump sum following annual shareholders meeting. A director appointed other than
pursuant to election at the annual meeting shall be entitled to pro-rated
payment of the annual retainer fee for the partial year of service, payable in a
lump sum upon his or her commencement of service on the Board.
Not applicable
Yes
(for $100,000 of the $325,000 retainer)
DTAs
$225,000*
Granted on or after the date of the Company’s annual shareholders meeting and
settling in Class C Shares following vesting. A director appointed other than
pursuant to election at the annual meeting shall be entitled to the pro-rated
portion of the annual DTA grant for the partial year of service, payable on or
after his or her commencement of service on the Board.


The Class C Shares previously received in settlement of the DTAs are subject to
certain restrictions as set forth in the Company’s Second Amended and Restated
Management Stockholders Agreement.
Cliff vesting after one year
Yes
(for $225,000 of the $325,000 retainer)
DSUs
$325,000*
Granted on or after the date of the Company’s annual shareholders meeting (or,
if a director is appointed other than pursuant to election at the annual
meeting, at a time following such appointment determined by the Board that is
compliant with Internal Revenue Code Section 409A) and settled in Class C Shares
on the earlier of (i) the termination of service as a director for any reason
and (ii) a Change in Control (as defined in the Plan) that also constitutes a
“change in control event” under Internal Revenue Code Section 409A regulations.
Cliff vesting after one year.
No
(Director may elect to receive all or a portion of each of the Annual Cash
Retainer and the DTAs as DSUs)
Stock
$100,000*
Granted on or after the date of the Company’s annual shareholders meeting (or,
if a director is appointed other than pursuant to election at the annual
meeting, at a time following such appointment determined by the Board that is
compliant with Internal Revenue Code Section 409A).
Fully vested upon issuance.
No
(Director may elect to receive all or a portion of the Annual Cash Retainer as
Stock)



*The actual number of DTAs, DSUs and/or shares of Stock that will be granted
will be determined by dividing the portion of the Annual Board Retainer
allocated to such award by the fair market value of Class C Shares.
+ Upon the director’s termination from the Board:
⎯
Vesting of unvested awards is fully accelerated in event of death, permanent
disability or a termination without Cause (as defined in the Plan).



3

--------------------------------------------------------------------------------




⎯
All unvested equity awards are forfeited upon termination for Cause (as defined
in the Plan).

⎯
Vested Options (as defined in the Plan) granted to directors under prior
independent non-employee director compensation program will remain exercisable
until the earliest of (i) the nine-month anniversary of the date of termination,
(ii) the expiration of the Option’s 10-year term and (iii) the date on which the
director is terminated for Cause (as defined in the Plan).



+ All outstanding DTAs and DSUs will vest on a Change in Control (as defined in
the Plan).


COMMITTEE CHAIR RETAINER SUMMARY


Payment
Form
Maximum Allocation
Payment Timing
Vesting+
Default Form of Payment?
Cash
100%
Lump sum following annual meeting.
Not applicable
Yes
DSUs
100%
Settled in Class C Shares on the earlier of (i) the termination of service as a
director for any reason and (ii) a Change in Control (as defined in the Plan)
that also constitutes a “change in control event” under Internal Revenue Code
Section 409A regulations.
Cliff vesting after one year*
No
(Director may elect to receive all or a portion of the Committee Chair Retainer
as DSUs)
Stock
100%
Granted on or after the date of the Company’s annual shareholders meeting (or,
if a director is appointed other than pursuant to election at the annual
meeting, at a time following such appointment determined by the Board that is
compliant with Internal Revenue Code Section 409A).


Fully vested upon issuance.
No
(Director may elect to receive all or a portion of the Committee Chair Retainer
as Stock)



* See Annual Board Retainer Summary for how the number of DSUs or shares of
Stock granted is determined.


+ See Annual Board Retainer Summary for vesting of DSUs upon termination and
Change in Control (as defined in the Plan).


The Company does not pay any Board retainers or fees or provide any Board equity
grants not set forth above. These retainers, fees, or grants may be modified or
adjusted from time to time as determined by the Board.


This Amended and Restated Compensation Program for Independent Non-Employee
Directors supersedes all prior agreements or policies concerning director
compensation.




4